Case 1-Llo-Oll22-eSS DOC 49 Filed Os/O04/20 Entered Qs/04/20 11iloiss

BSF

BOIES
SCHILLER
FLEXNER

 

March 4, 2020

Via ECF

Hon. Elizabeth S. Stong

U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

Re:  Ajasa v Wells Fargo
Adversary proceeding: I-18-01122

Dear Judge Stong:

This will confirm that the parties have agreed, and the Court has consented to the
adjournment of the pre-trial matter in this proceeding to 2:30 p.m. on March 13, 2020.

Thank you for your attention to this matter.

Respectfully submitted.

Jy flood

George F. Carpinello

ce (via ECF)
Counsel of Record

BOIES SCHILLER FLEANER LLP

30 South Pearl Street, 11" Floor, Albany, NY 12207 | (t) 518 434 0600 | (f) 518 434 0665 | www.bsfllp.com
